This case involves the same questions of law as in the case No. 2174, this day decided. It was stipulated by counsel that the brief filed on behalf of the county in the latter case should be considered as the brief in this case. There is no definite stipulation as to the amount for which the county should have a paramount lien, but seemingly the computation of counsel for the drainage district is accepted as correct, which, in view of our decision on the points of law involved, is the sum of $749.28, while the judgment entered herein is for an amount considerably over that. It is accordingly ordered that the amount of judgment in favor of the county be reduced as of the date of the judgment herein to the sum of $749.28, and as so modified the judgment is affirmed.
Modified and affirmed.
RINER, Ch. J., and KIMBALL, J., concur.